Citation Nr: 1400132	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-37 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back disability.

2.  Entitlement to an evaluation in excess of 20 percent for left lower extremity lumbar radiculopathy.

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from June 1978 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued an evaluation of 10 percent for lumbosacral spine strain.  Jurisdiction currently lies with the RO in Montgomery, Alabama, where the Veteran resides.  Subsequently, in a September 2007 rating decision, the RO increased the evaluation to 20 percent, effective July 18, 2005, the date of receipt of the Veteran's claim for an increased rating.  In July 2011, the Appeals Management Center (AMC) in Washington, DC, issued a rating decision in which the evaluation for lumbosacral spine strain was increased to 40 percent effective July 18, 2005.  Although these are partial grants of the benefit sought, the Board notes that the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed; thus, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of lumbosacral strain has been recharacterized as stated on the preceding page to reflect that the Veteran has been found to have degenerative disc disease and intervertbral disc syndrome (IVDS).

In September 2011, the Board remanded the Veteran's claim for further development, to include a VA examination.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).   

During the pendency of the remand, a July 2012 rating decision granted service connection for left and right lower extremity lumbar radiculopathy effective July 18, 2005, the date of the receipt of claim for an increased evaluation.  A 20 percent disability rating was assigned for the left lower extremity, and a 10 percent rating for the right lower extremity.  Although the RO granted a claim for service connection, as discussed below, the Board finds that the issue of radiculopathy is part of the criteria applied to the evaluation of the increased rating for lumbosacral spine strain, and therefore within the Board's jurisdiction to consider in this case. 

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran was working as a business analyst, and there is no evidence of record to show that he is no longer employed full-time.  Therefore, a claim for TDIU is not inferred.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The service-connected low back disability is manifested by limitation of motion in flexion to no worse than 30 degrees; there is no evidence of ankylosis, or incapacitating episodes.

2.  For the entire period on appeal, the Veteran's left lower extremity lumbar radiculopathy is manifested by complaints of weakness, pain, numbness and burning sensation; and no more than moderate incomplete paralysis is shown.

3.  For the entire period on appeal, the Veteran's right lower extremity lumbar radiculopathy is manifested by complaints of pain and numbness; and no more than mild incomplete paralysis is shown.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.45, 4.71a, Diagnostic Code 5237, 5242, 5243.

2.  The criteria for an evaluation in excess of 20 percent for left lower extremity lumbar radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013). 

3.  The criteria for an evaluation in excess of 10 percent for right lower extremity lumbar radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A July 2005 letter, which was provided to the Veteran prior to the initial adjudication of his claim in April 2006, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating his claims.  A May 2006 letter notified the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating, and also informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, the agency of original jurisdiction (AOJ) substantially complied with the September 2011 remand orders and no further action is necessary in this regard.  The RO sent the Veteran a post-remand duty-to-assist letter in September 2011 requesting any additional evidence in support of his claim.  The claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and all private treatment records identified by the Veteran have been obtained as well.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the claimant.  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  A January 2006 letter from the RO to the Veteran stated that although they had requested treatment records from Dr. O. and VAMC Birmingham, it was his responsibility to see that VA receives this information.  The Board's September 2011 remand noted that these records were not part of the claims file and directed the AMC to obtain them.  After sending a request for records to Dr. O. and VAMC Birmingham, the AMC received correspondence from the VAMC Birmingham in September 2011 which notified them that there were no records on file for the Veteran.  The AMC then sent a letter dated January 2012 to the Veteran, informing him of the unavailability of the records and asking him to forward copies if he was in possession of any, which he has not done.  Also, no response has been received from Dr. O. to this date.  A check of the electronic records in the VBMS system shows that in January 2006, the Veteran called to inform VA that he had never seen or heard of Dr. O.  In June 2012, a formal finding on the unavailability of VA treatment records from the VAMC Birmingham was issued. While additional attempts to obtain information can always be undertaken, the Board finds that such an additional attempt, in light of the extensive efforts already performed in this case, cannot be justified.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.

The Veteran has also not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As such, the Board is not on notice that relevant, outstanding Social Security disability records exist in this case, and the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).   

A VA examination was conducted in February 2006.  Pursuant to the Board's September 2011 remand, the Veteran was afforded an updated VA examination in March 2012 to address the current severity of his back disability.  Both examiners made all required clinical findings and discussed the functional impact of the back disability on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the February 2006 and March 2012 examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.   Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Thus, in the instant appeal, evidence from one year prior to the Veteran's submission of his claim received on July 18, 2005 will be considered.  

Evidence

In his notice of disagreement (NOD) dated May 2006, the Veteran stated that he had been having terrible pain, and had four epidurals in the last year.  He also stated that his doctor wanted to do a nerve block to help alleviate the pain.  The Veteran also noted that when he told the C & P examiner about an episode of losing bowel control because of his back, he was told to wear a diaper.  In a statement dated November 2006, the Veteran stated that his back pain originally started as stiffness and aching pain, and after retirement from the military, he quit all physical activity except for fishing.  Recently, his back pain increased, and his left leg had numbness, burning and tingling, which was aggravated by standing and walking.  The Veteran also stated that in the last 90 to 120 days he began to drag his left leg because of severe pain in his left hip.  He also started developing lower leg cramps, and since July 2005, he had received three epidural steroid injections which provided brief but helpful relief.  In his substantive appeal dated November 2007, the Veteran stated that he numbness and pain in his left leg and if he stood for a long period, the pain in his lower back would radiate all the way to his neck.  He also stated that he does not wear shoes with laces because he has difficulty tying them.

Private medical records from Dr. G., dated June 2005 show the Veteran having been treated for low back pain.  The Veteran complained of cramping and sharp and stabbing pain.  Dr. G. noted that functional impairment was moderate, that when pain was present it only interfered with some daily activities.  Aggravating factors included standing, as well as walking eight blocks.  No sphincter control problems were noted.  A spine examination revealed active range of motion with flexion moderately limited with production of low back pain present bilaterally.  He was diagnosed with lumbar spondylosis.

Additional private medical records from Dr. A. dated June 2005 show treatment for low back pain and dysesthesias.  The Veteran reported worsening pain especially in the low back with pain all over in the iliac crest, buttocks, and posterolateral hips.  The pain was described as moderately severe, constant, but variable, and worsened with all activities.  The Veteran's pain in the back was a constant aching pain; sharp pain when active with tingling, burning, numbness, and dysesthesias in the lower extremities.  The Veteran had no bowel or bladder incontinence.  Lumbar spine x-rays showed multilevel degenerative disc disease and osteophyte formation.  Lumbar spine MRI showed disc space narrowing with osteophyte formation and spondylosis.  

A VA examination was conducted in February 2006.  The Veteran complained of sharp pain, mostly in the morning, accompanied by stiffness and inability to bend.  He stated that he had missed four days of work in the past year due to back pain.  The Veteran did not have weight loss, fever, malaise, dizziness or visual disturbances, or bladder or bowel incontinence.  The Veteran could not go fishing anymore, but was able to do walk, transfer, ear, groom, bathe, toilet, and dress himself.  The Veteran worked as a business analyst.  Range of motion of the lumbar spine was: active flexion, 65/95 degrees with pain, 60/95 degrees without pain.  Extension 25/35 degrees with pain, and 15/35 degrees without pain.  There was no pain during motion, and no fatigue, weakness, or functional loss with repetitive motion.  There were no scars, and nontender on palpitation.  The Veteran was diagnosed with mild lumbar degenerative spondylosis, along with thoracic spine spondylosis.  

The Veteran underwent another VA examination in March 2012.  The examiner noted that the Veteran was diagnosed in 2005 with degeneration of lumbar or lumbosacral intervertebral disc and lumbar radiculopathy.  The examiner also noted that the claims file was reviewed.  The Veteran complained of constant pain in the lower lumbar region which worsened with activity.  The Veteran also had radicular symptoms, left lateral burning sensation from the level of the hip to the knee, as well as numbness in the toes of both feet.  The Veteran denied urinary and stool incontinence, but reported significant urgency when having to urinate or defecate.  The Veteran avoided most physical activity due to his symptoms, and no longer goes fishing or plays golf anymore.  He only walked when needed, and had some balance issues.  The Veteran also reported frequent flare ups of pain with basic activities.  He stated that he feels "butt leaks" and the burning sensation in his left lateral leg gets much worse, along with shooting pains from the lower back up to the spine.  Upon examination, forward flexion was from 0 to 40 degrees, with objective evidence of painful motion at 5 degrees.  Extension was from 0 to 10 degrees, with painful motion at 0 degrees.  After three repetitions, range of motion showed forward flexion from 0 to 30 degrees, and extension from 0 to 10 degrees.  With repetitive use, the Veteran was shown to have less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  Straight leg raising test was positive, and the Veteran had radicular pain and symptoms of radiculopathy.  The examiner indicated that the Veteran did have IVDS but had no incapcitating episodes over the past 12 months.  Arthritis was also documented in diagnostic testing.  The examiner also indicated that the Veteran's back condition impacted his ability to work.  She stated that the Veteran could not perform even mild to moderate exertional activities but should be able to adequately perform in an office or sedentary environment.  

Lumbosacral Spine Strain

The Veteran's lumbosacral spine strain is currently rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  However, as the evidence for this period also shows degenerative disc disease and intervertebral disc syndrome (IVDS), the Board will also consider the criteria of Diagnostic Code 5242 (degenerative arthritis of the spine) and 5243, the criteria used in rating IVDS. 

Back disabilities may be evaluated under either of two general rating formulas.  One applies to IVDS, and is based upon the duration of incapacitating episodes.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The record fails to reflect, and the Veteran does not allege, being prescribed bed rest to treat IVDS at any time during the appeal.  Therefore, the Board concludes that it would be more advantageous to the Veteran to evaluate his back disability pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, applicable under Diagnostic Codes 5237 and 5242, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).

In evaluating any disability on the basis of limitation of motion, VA must also consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence does not demonstrate that an evaluation in excess of 40 percent for the Veteran's low back disability is warranted.  The greatest limitation of motion during this time was flexion to 30 degrees.  The Board observes that there must be unfavorable ankylosis of the entire thoracolumbar spine in order to warrant a 50 percent evaluation.  However, such limitation is not found, even considering the additional functional limitation caused by factors such as pain and weakness.  

Regarding functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness, the evidence includes the Veteran's complaints of low back pain and limited motion.  The Veteran credibly reports that he suffers from some functional limitation due to pain on motion.  The February 2006 and March 2012 VA examination reports include the Veteran's reports of pain with range of motion testing.  However, even accounting for any limitations of his lumbar spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 50 percent disability rating.  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In light of the above, the Board finds that a rating in excess of 40 percent is not warranted.

The evidence during the period of time covered by this claim also indicates there is no objective neurologic abnormality associated with the service-connected disability, other than radiculopathy, which will be discussed below.  The Veteran claimed at his VA genitourinary examination in February 2006 that he suffered from incontinence of urine and stool but was not wearing any diapers, and in his May 2006 NOD he stated that he had an episode of losing bowel control due to his back.  The Veteran is competent to report things he experiences or observes through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the Veteran's statements not credible.  The Veteran statements contradict his repeated denials of bowel or urinary incontinence throughout the entire claims period.  The VA examinations in February 2006 and March 2012, as well as the private medical records show no evidence of any bowel or urinary incontinence.  At his July 2012 VA examination, the Veteran stated that he had urgency when having to urinate and defecate, along with rare occasions where he did not make it to the bathroom in time, but denied any urinary or stool incontinence.  The examiner found that those symptoms were not related to the Veteran's back condition, and that the Veteran did not have any other neurologic abnormalitries, including bowel or bladder problems.  There is otherwise no indication that the Veteran has an objective neurologic abnormality associated with his service-connected disability.

Right and Left Lower Extremity Lumbar Radiculopathy

In this case, as the Veteran's service-connected disabilities are evaluated under the same diagnostic code and as the pertinent medical evidence of record discusses both left and right lower extremities at the same time, the Board will address both issues together.

The Veteran's radiculopathy of the left lower extremity was assigned a 20 percent schedular disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective July 18, 2005.  The Veteran's radiculopathy of the right lower extremity was assigned a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective July 18, 2005.  Diagnostic Code 8520, paralysis of the sciatic nerve, which is evaluated as incomplete paralysis, is assigned a 10 percent disability rating for mild incomplete paralysis; a 20 percent disability rating for moderate incomplete paralysis; a 40 percent disability rating for moderately severe incomplete paralysis; a 60 percent disability rating for severe incomplete paralysis with marked muscular atrophy; and an 80 percent disability rating for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.   

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a .

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should be noted that use of terminology such as "severe," although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Based on the competent medical evidence discussed above, it establishes that the  Veteran's left lower extremity radiculopathy most nearly approximates a 20 percent evaluation during the entire period on appeal.  The Veteran's disability was productive of pain, numbness, burning sensation, and decreased vibration as well as limitations on some daily activities throughout the relevant claims period.  The Board finds these symptoms are contemplated by moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  Strength, reflexes and muscle atrophy of the left lower extremity were normal and the Veteran clearly did not manifest symptoms of moderately severe incomplete paralysis.  The competent medical evidence also establishes that the Veteran's right lower extremity radiculopathy most nearly approximates a 10 percent evaluation during the entire period on appeal.  The Veteran's disability was productive of pain and numbness in the toes, and there was no muscle atrophy, and strength and reflexes were normal.   

The Board acknowledges that the Veteran is competent to report things he experiences or observes through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has stated that he experiences severe pain and radiating pain down his legs along with numbness in his feet.  The Veteran has also stated that that the pain limits his ability to walk and exercise, and that he requires epidural shots to temporarily relieve the pain.  The Board has considered the Veteran's lay statements regarding the symptoms of his disability and find they are consistent with the medical evidence during the applicable claims period and of a 20 percent rating for the left lower extremity and a 10 percent rating for the right lower extremity.  

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology. Id. At 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Schedular criteria are sufficient and adequate in this case.  They account for the Veteran's subjectively reported and objectively identified back symptoms, particularly when the functional impact of the DeLuca factors is considered.  They also account for the Veteran's subjectively reported and objectively identified symptoms of radiculopathy in his left and right lower extremities.  Pain, loss of motion, and instability, as well as endurance, are all weighed in evaluations under the Schedule, and the Veteran did not endorse any symptoms that are outside of the criteria applied.  Accordingly, any further discussion on extraschedular entitlement is unnecessary.


ORDER

An evaluation in excess of 40 percent for a low back disability is denied.

An evaluation in excess of 20 percent for left lower extremity lumbar radiculopathy is denied.

An evaluation in excess of 10 percent for right lower extremity lumbar radiculopathy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


